Case 1:08-cv-00042-BMC-PK Document 1544-2 Filed 02/20/20 Page 1 of 1 PageID #: 28053




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


    PRECISION ASSOCIATES, INC.;                         Case No.: 08-CV-00042 (BMC) (PK)
    ANYTHING GOES LLC d/b/a MAIL
    BOXES ETC., and JCK INDUSTRIES,                        DECLARATION OF JOSHUA J.
    INC., on behalf of themselves and all               RISSMAN IN SUPPORT OF MOTION
    others similarly situated,                              FOR INDICATIVE RULING
                                                         APPROVING SETTLEMENT WITH
                           Plaintiffs,                  CLAIMANT CHINESE CHAMBER OF
           v.                                             INTERNATIONAL COMMERCE

    PANALPINA WORLD TRANSPORT
    (HOLDING) LTD., et al.,

                           Defendants.



          I, Joshua J. Rissman, hereby declare as follows:

          1.      I am a member of the law firm of Gustafson Gluek PLLC. I submit this

   Declaration in support of the Joint Motion for Indicative Ruling Approving Settlement with

   Claimant Chinese Chamber of International Commerce (“CCOIC”).

          2.      My firm is one of four co-lead counsel appointed by the Court to represent

   Plaintiffs and the Plaintiff class in this action (“Co-Lead Counsel”).

          3.      Exhibit A hereto is a copy of the executed Settlement Agreement between Co-

   Lead Counsel and CCOIC.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on this 20th day of February 2020, at Minneapolis,

   Minnesota.



                                                         /s/ Joshua J. Rissman
                                                         Joshua J. Rissman


                                                    1
